On Petition for a Rehearing.
Elliott, J.
As shown by the authorities referred to in the former opinion, answers to interrogatories can not control the general verdict, if they are in themselves contradictory.. The reason for this rule is manifest. If the answers contradict each other, there are no facts which can be said to be in irreconcilable conflict with the general verdict, and it is settled by very many decisions that unless the facts specially found are in irreconcilable conflict with the general verdict, it must stand. Where the answers contradict each other, the-utmost that can be said is, that one finding nullifies the other, and, if this be true, the general verdict stands without opposition. In determining what effect shall be assigned to the answers all must be considered, and a party is not at liberty to select such as suits his purpose and reject such as are against him. Growcock v. Hall, 82 Ind. 202; Strecker v. Conn, 90 *419Ind. 469. Conceding that one answer in the present case is favorable to the appellant, still, there is another which, if the appellant’s theory is correct, is directly contradictory. Assuming that there is a contradiction, the most that can be said is, that the one answer destroys the force of the other, and, if this be true, there is nothing which will warrant an overthrow of the general verdict. Assuming that there is no real contradiction, and acting upon the theory that the apparent conflict in the answers can be reconciled, then the just construction is that the jury meant that the first services were rendered more than six years before the action was brought, and that a cause of action then accrued, and this is perfectly consistent with a finding that some services were rendered within a period not six years anterior to the time the action was brought. In a certain sense a cause of action did accrue when the appellant employed the appellee, and this answer is not absolutely inconsistent with the others. Adopting this last theory, then, as the interrogatories show that some of the services were rendered within six years, and that for these the recovery was adjudged, the facts specially found, instead of antagonizing the general verdict, yield it full support.
We have implicitly assumed that where some items are within the statute and others not, the latter are not barred, and this assumption we make express, for it simply declares a well recognized rule of law. Cotes v. Harris, Buller N. P. 149; Wood Lim. 597.
In the case of Grand Rapids, etc., R. R. Co. v. Boyd, 65 Ind. 526, it was said : “All the facts stated in the special finding must be taken and construed together.” And from this it is obvious that the decision will not bear the construction placed upon it by the appellant, for it would be logically impossible to construe together findings that were directly contradictory. It does not always follow, as counsel assume, that because some of the findings are favorable to the plaintiff, and some to the defendant, there is an invincible repugnancy. To give the' decision referred to the construction placed upon it *420by appellant’s counsel would bring it into conflict with many other decisions, and we perceive no just reason for doing this. Petition overruled.
Filed Dec. 18, 1884.